Per curiam.
The State Bar filed a Notice of Discipline against William Thomas Haywood alleging violations of Standards 3 (illegal professional conduct involving moral turpitude); 4 (professional conduct involving dishonesty, fraud, deceit, or wilful misrepresentation); 22 (b) (withdrawal from employment without taking reasonable steps to avoid foreseeable prejudice to rights of client); and 31 (charging or collecting an illegal or clearly excessive fee) of Bar Rule 4-102 (d). Upon Haywood’s failure to respond to the Notice of Discipline within *756the time set by Bar Rule 4-208.3 (a), Haywood was in default pursuant to Bar Rule 4-208.1 (b) and subject to discipline by this Court. The State Bar has recommended disbarment as an appropriate sanction for Haywood’s violations of Standards 3, 4, 22 (b), and 31 of Bar Rule 4-102 (d).
Decided September 14, 1998.
William P. Smith III, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
Haywood was appointed by a trial court to represent an indigent client on drug charges. Despite the fact that this representation was to be at no charge to the client, Haywood demanded the client pay him a fee for his legal services. Following the client’s conviction, Haywood refused to file an appeal on the client’s behalf unless the client paid him in illegal drugs and cash. Haywood, in fact, did not file an appeal for the client, and the client was forced to retain other counsel and to file an out-of-time appeal. As factors in aggravation of this matter, we note Haywood’s substantial experience in the practice of law as a member of the State Bar since 1981, and his failure to respond to disciplinary authorities throughout this investigation. As a mitigating circumstance we acknowledge that Haywood has no history of prior discipline other than the interim suspension previously entered in this matter on April 24, 1998.
We agree with the State Bar that disbarment is warranted as a result of Haywood’s violation of Standards 3, 4, 22 (b) and 31 of Bar Rule 4-102 (d). Accordingly, Haywood is disbarred from the practice of law in Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.